t c memo united_states tax_court frank sawyer trust of may transferee carol s parks trustee petitioner v commissioner of internal revenue respondent docket no filed date david r andelman and juliette m galicia for petitioner kevin g croke and yvonne m walker for respondent supplemental memorandum findings_of_fact and opinion goeke judge this matter is before the court on remand from the court_of_appeals for the first circuit for further proceedings in accordance with its this opinion supplements our previously filed opinion frank sawyer trust of date v commissioner tcmemo_2011_298 rev’d and remanded 712_f3d_597 1st cir opinion in 712_f3d_597 1st cir rev’g and remanding tcmemo_2011_298 frank sawyer ii the issue for decision on remand is whether frank sawyer trust of date the trust is liable as a transferee of a transferee under sec_6901 we hold that it is however we conclude that the trust is a good-faith transferee and therefore is not liable to the full extent stated in the notices of liability findings_of_fact we summarize relevant background from frank sawyer ii and set forth additional facts for purposes of deciding the issue on remand this case involves respondent’s efforts to collect tax and penalties assessed upon four c corporations the corporations acknowledge that they owe the federal government a combined total of more than dollar_figure million in tax and penalties however they have no money to pay the trust owned the consistent with the mandate we call this opinion frank sawyer ii and note the existence of frank sawyer i 133_tc_60 which is not discussed herein unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure we afforded the trust an opportunity to supplement the record on remand but it declined corporations when they generated large capital_gains but it sold the corporations before the tax on the gains came due the purchasing companies stripped the assets from the corporations before respondent could collect and respondent now seeks to recover the tax and penalties from the trust the issue for decision is whether the trust is liable to the irs for the corporations’ unpaid tax and penalties the trust held of the stock of the four c corporations--two taxi corporations and two real_estate corporations carol s parks as trustee decided to sell the stock of the corporations to fortrend international llc fortrend the stock sale involved two steps first the corporations liquidated their assets and satisfied all of their nontax liabilities leaving the corporations with nothing but cash and tax_liabilities second the trust sold all of its stock in the corporations to various acquisition corporations fortrend had formed fortrend acquisition vehicles the four c corporations are as follows tdgh inc cdgh inc st botolph holding co and sixty-five bedford street inc the term fortrend acquisition vehicles refers collectively to three wood baritone tremolo monte mar and swrr unless otherwise noted fortrend controlled the acquisition vehicles fortrend offered to pay a price equal to the value of the companies’ assets which by that point consisted only of cash minus a percentage of the value of the companies’ federal and state tax_liabilities fortrend financed the acquisition of the two taxi corporations with a dollar_figure million loan from rabobank and a contribution of about dollar_figure million from one of its controlled entities at the time of the stock sale the two taxi corporations were solvent they had about dollar_figure million in cash and about dollar_figure million of contingent income_tax liabilities fortrend paid the trust more than dollar_figure million for the taxi corporations whose net_book_value was approximately dollar_figure million before yearend fortrend repaid its rabobank loan and caused the taxi corporations to make numerous transfers that ultimately left them with yearend cash balances of roughly dollar_figure and dollar_figure respectively their income_tax liabilities remained at about dollar_figure million fortrend financed the stock purchase of one of the real_estate corporations with a dollar_figure million loan from rabobank fortrend financed the stock purchase of the other real_estate corporation with a cash loan of approximately dollar_figure million from one of its controlled entities at the time of the respective stock sales the two real_estate corporations were solvent they had cash of about dollar_figure million and contingent income_tax liabilities of about dollar_figure million in total fortrend paid the trust about dollar_figure million for the real_estate corporations which had combined net values of only about dollar_figure million before yearend fortrend repaid its loans and caused the real_estate corporations to make numerous transfers that ultimately left them with yearend cash balances of roughly dollar_figure each their combined income_tax liabilities remained at dollar_figure million although fortrend agreed to assume the tax_liabilities of each of the four companies it planned to avoid paying the tax with a common tax_shelter in a subsequent examination of the four companies’ returns the irs disallowed loss deductions the shelter generated the companies ultimately conceded that they owed a combined dollar_figure million in tax and nearly dollar_figure million in penalties meanwhile the trust reported no tax_liability on its sale of the taxi corporations and an aggregate long-term_capital_gain of approximately dollar_figure million on the sale of the real_estate corporations initially the irs disputed the trust’s capital_gains_tax liabilities but pursuant to an out-of-court agreement between the parties this court held that the trust was not liable for deficiencies or penalties with respect to their and returns the parties’ agreement did not resolve whether the trust is liable as a transferee of a transferee for the deficiencies and penalties assessed on the four c corporations relying on massachusetts fraudulent transfer law we held in frank sawyer ii that the trust was not liable as a transferee under sec_6901 for the corporations’ taxes and penalties for two reasons the irs failed to prove that the trust knew of the new shareholders’ asset-stripping scheme and the irs failed to prove that any of the corporations’ assets were transferred directly to the trust the court_of_appeals affirmed our holding that the trust lacked actual or constructive knowledge of the new shareholders’ tax-avoidance intentions however it remanded the case for us to determine whether at the time of purchase the fortrend acquisition vehicles received reasonably equivalent value in exchange for the purchase prices of the four corporations and whether the fortrend acquisition vehicles’ inability to satisfy the tax_liabilities was reasonably foreseeable opinion after the court_of_appeals issued the mandate we ordered the parties to state their respective positions regarding the issue on remand and both parties massachusetts has adopted the uniform fraudulent transfer act mass ann laws ch 109a secs lexisnexis 352_f3d_16 n 1st cir complied there being no need for trial or further hearing we review the parties’ respective positions in the light of the court of appeals’ opinion i jurisdiction petitioner argues that for two reasons we do not have jurisdiction to consider whether the trust received a fraudulent transfer from the fortrend acquisition vehicles first respondent failed to issue transferee-liability notices to petitioner based upon transferee-of-transferee liability and respondent is now time barred from doing so second respondent made no timely transferee-liability assessments against the fortrend acquisition vehicles as initial transferees and again is time barred from doing so given the procedural posture of this case we find petitioner’s objections reasonable however we believe our jurisdiction over this issue is implicit in the mandate the court_of_appeals acknowledged that the transferee-of-transferee- liability theory is not identical to the transferee-liability theory adopted by the rule_of mandate is a branch of the law_of_the_case_doctrine 643_f3d_9 1st cir the rule prevents relitigating matters in the trial_court that were explicitly or implicitly decided by an earlier appellate decision in the same case 393_f3d_1 1st cir ‘when a case is appealed and remanded the decision of the appellate court establishes the law of the case and it must be followed by the trial_court on remand ’ 931_f2d_148 1st cir quoting 1b j moore j lucas t currier moore’s federal practice para 2d ed respondent in his arguments before this court and the court_of_appeals however the mandate explicitly states that there is no waiver and that the government preserved its claims and placed in the record substantial evidence to support a transferee-of-transferee liability theory frank sawyer trust of date v commissioner f 3d pincite petitioner also argues that the court_of_appeals relied on language it took out of context from mertens law of federal income_taxation and bos lines inc v commissioner tcmemo_1965_71 aff’d 354_f2d_830 8th cir in finding that respondent’s failure to issue a notice of transferee-of-transferee liability was immaterial however we need not address this argument because petitioner’s argument is inconsistent with the mandate in a footnote the court_of_appeals stated when the irs seeks to collect taxes from a transferee of a transferee rather than a direct transferee ‘it is not required to specifically label the asserted_liability as being that of a transferee or of a transferee of a transferee nor to evaluate its legal effect ’ 712_f3d_597 n 1st cir quoting 14a mertens law of federal income_taxation sec_53 pincite in bos lines inc v commissioner tcmemo_1965_71 tax ct memo lexis at aff’d 354_f2d_830 8th cir we also said this identification may be necessary if and when the additional one-year period of the statute_of_limitations in the case of a second transfer is involved because the mandate implicitly decides we have jurisdiction we need not address the wisdom in bos lines ii transferee-of-transferee liability the court_of_appeals affirmed our holding that the trust was not liable as a transferee under the massachusetts uniform fraudulent transfer act mufta mass ann laws ch 109a secs lexisnexis however the mandate states that the trust is quite clearly ‘a transferee of a transferee’ of each of the four companies and the trust may still have transferee-of-transferee liability under mufta frank sawyer trust of date v commissioner f 3d pincite first we address respondent’s ability to collect from the trust as a transferee of a transferee respondent can collect from the trust only if it was a creditor of the fortrend acquisition vehicles id pincite citing mass ann laws ch 109a sec_5 the mandate states the fraudulent transfer from the compan ies to the fortrend entit ies made the irs a creditor of the latter and as the fortrend entit ies ’s creditor the irs can recover from the trust provided that the trust received a fraudulent transfer from the fortrend entit ies id pincite therefore we must determine whether the trust received a fraudulent transfer from the fortrend acquisition vehicles under mufta we apply a two-pronged test to determine whether a corporate transfer is fraudulent mass ann laws ch 109a sec_5 a corporate transfer is fraudulent if it meets two statutory criteria the corporation ie fortrend did not receive a reasonably equivalent value in exchange for the transfer and the corporation either i was engaged or was about to engage in a business or transaction for which the remaining assets were unreasonably small or ii intended to incur believed or reasonably should have believed that it would incur debts beyond its ability to pay as they became due id a taxi corporations sale three wood purchased two taxi corporations from the trust for dollar_figure million we evaluate each prong of the two-pronged test below prong the first prong concerns the value each party to the transaction received we must determine whether those values were reasonably equivalent to make this determination we compare the values of the property the parties exchanged we do not require an exact exchange and we consider both direct and indirect benefits mcbirney v paine furniture co mass super lexi sec_115 at super ct date in comparing what was exchanged we keep in mind mufta’s equitable purposes and recognize that any significant disparity between the value three wood received and the obligation it assumed will have significantly harmed innocent creditors id the court_of_appeals recognized that three wood paid a premium over the taxi companies’ book_value their combined book_value cash assets minus tax_liabilities was roughly dollar_figure million but three wood paid about dollar_figure million to acquire them we must determine whether three wood anticipated any synergy or received any goodwill that justified this dollar_figure million premium alternatively we must determine whether three wood or fortrend legitimately and reasonably expected that it could avoid paying the taxi companies’ tax_liabilities see eg 945_f2d_635 3d cir finding no fraudulent transfer where parties had legitimate and reasonable expectation that transaction would prove to be profitable petitioner argues that this premium was not a premium at all rather the purchase_price resulted from an arm’s-length negotiation and represented the corporations’ combined fair_market_value fair_market_value is the price at which see eg 945_f2d_635 3d cir analyzing reasonably equivalent value for purposes of u s c sec see 842_fsupp2d_1216 c d cal applying illinois ufta property would ‘change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts ’ 411_us_546 quoting sec_20_2031-1 estate_tax regs petitioner contends that dollar_figure million represented the taxi corporations’ fair_market_value because three wood was a willing buyer offering to pay that amount we disagree three wood was willing to pay that amount only because it believed it could avoid the corporations’ tax_liabilities the two taxi corporations ceased their operations terminated all employee contracts and sold all their assets before the stock sale all that remained was cash the trust even stripped the names from the corporations before sale consequently three wood purchased two companies possessing nothing but cash and tax_liabilities accordingly we see no reason to attribute the dollar_figure million premium to synergy goodwill or any other going-concern value we also hold that three wood did not legitimately and reasonably expect its tax_avoidance strategy to succeed three wood purchased these companies because they had large tax_liabilities and it planned to make money from the acquisitions by offsetting those liabilities however the law is quite clear that transactions having no business_purpose other than avoiding taxes will not be respected 293_us_465 fortrend offered to buy the stock of the taxi corporations after the capital- gain-producing asset sales but it wanted all existing and potential liabilities eliminated except for the contingent federal and state tax_liabilities the record demonstrates that fortrend did not intend to maintain the corporations as going concerns rather fortrend’s plan was to borrow enough money to acquire cash- rich corporations saddled with large capital_gains use those corporations’ cash to repay the loans then shift loss deductions from other fortrend entities into the newly acquired corporations because three wood believed it could avoid the tax it was willing to pay more than fair_market_value for the corporations because it paid more than fair_market_value it did not receive reasonably equivalent value when it transferred cash to pay the purchase_price the value dollar_figure million three wood received was not reasonably equivalent to the value dollar_figure million it transferred accordingly the transfer violated the first prong of mufta’s fraudulent transfer test fortrend caused its subsidiaries to transfer high-basis low-value assets into the corporations the corporations sold those built-in_loss assets and reported large losses to offset the capital_gains prong the next question under mufta is whether three wood either i was engaged or about to engage in a business or transaction for which its remaining assets were unreasonably small in relation to the business or transaction or ii intended to incur or believed or reasonably should have believed that it would incur debts beyond its ability to pay as they became due see mass ann laws ch 109a sec_5 before three wood purchased the taxi companies its only assets were the dollar_figure million rabobank loan proceeds and the dollar_figure million fortrend contributed to meet the purchase_price three wood could not repay the loan and pay the dollar_figure million in tax_liabilities it assumed in the purchase three wood’s solvency depended on its ability to avoid the tax_liabilities as we discussed above three wood should have known that its tax_avoidance strategy would fail consequently three wood should have known that purchasing the taxi companies would cause it to incur debts beyond its ability to pay as they became due accordingly when three wood paid the purchase_price to the trust it violated the second prong of mufta’s fraudulent transfer test b real_estate corporations sale monte mar purchased st botolph from the trust for dollar_figure million monte mar and st botolph subsequently merged similarly swrr purchased sixty- five bedford for dollar_figure million and those two corporations subsequently merged as above we evaluate these transactions under mufta’s two-pronged fraudulent-transfer test prong the court_of_appeals recognized that monte mar and swrr paid a premium over the book_value of the real_estate companies the real_estate companies’ combined book_value was roughly dollar_figure million but the fortrend acquisition vehicles paid about dollar_figure million to acquire them because these are real_estate corporations and not businesses we need not consider any synergy or goodwill justification for the same reasons we stated above we believe fortrend and its entities did not legitimately and reasonably expect their tax_avoidance strategy to succeed therefore we conclude that the fortrend acquisition vehicles did not receive reasonably equivalent value for their transfers to the trust prong again under prong we consider whether the fortrend acquisition vehicles should have reasonably believed that their purchases of the corporations would cause them to incur debts beyond their ability to pay the fortrend acquisition vehicles paid dollar_figure million to acquire the real_estate corporations the corporations had about dollar_figure million in cash and dollar_figure million in tax_liabilities once the fortrend acquisition vehicles extracted dollar_figure million in cash to repay their loans only about dollar_figure million remained to satisfy dollar_figure million in tax_liabilities the fortrend acquisition vehicles’ solvency depended on the success of their tax_avoidance strategy as we determined above they should have known that the strategy would fail consequently they should have known that purchasing the real_estate corporations would leave them with liabilities they could not pay accordingly we conclude the fortrend acquisition vehicles violated the second prong of mufta’s fraudulent transfer test when they transferred the purchase prices to the trust in sum the trust received fraudulent transfers from the fortrend acquisition vehicles and accordingly is liable as a transferee of a transferee we now turn to the amount of the trust’s liability iii liability amount the irs issued notices of liability to the trust stating that it owed dollar_figure and dollar_figure in federal tax for the taxi and real_estate corporations respectively however the parties have stipulated that the acquisition vehicles overpaid book_value by only dollar_figure and dollar_figure respectively the amounts in the notices of liability substantially exceed the excess value the trust received for the corporations under massachusetts law a good-faith transferee is entitled to a judgment liability reduction to the extent of the value it gave the debtor for the transfer see mass ann laws ch 109a sec d as we stated in frank sawyer ii we are convinced that the trust lacked actual or constructive knowledge of the postclosing activities fortrend had planned consistent with that holding we believe the trust acted in good_faith accordingly massachusetts law limits respondent’s recovery to dollar_figure the amount the trust received in excess of the corporations’ fair value iv conclusion the trust is liable for the unpaid tax interest and penalties of the four c corporations as a transferee of a transferee however because we find the trust was a good-faith transferee under massachusetts law respondent’s recovery apart from interest and penalties is limited to the difference between the purchase_price and the fair_market_value of each of the acquired companies see frank sawyer trust of date v commissioner f 3d pincite in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
